Title: John Adams to Abigail Adams, 3 August 1776
From: Adams, John
To: Adams, Abigail


     
      
       Aug. 3. 1776
      
     
     The Post was later than usual to day, so that I had not yours of July 24 till this Evening. You have made me very happy, by the particular and favourable Account you give me of all the Family. But I dont understand how there are so many who have no Eruptions, and no Symptoms. The Inflammation in the Arm might do, but without these, there is no small Pox.
     I will lay a Wager, that your whole Hospital have not had so much small Pox, as Mrs. Katy Quincy. Upon my Word she has had an Abundance of it, but is finely recovered, looks as fresh as a Rose, but pitted all over, as thick as ever you saw any one. I this Evening presented your Compliments and Thanks to Mr. Hancock for his polite offer of his House, and likewise your Compliments to his Lady and Mrs. Katy.
     
     
      Aug. 4
     
     Went this Morning to the Baptist Meeting, in Hopes of hearing Mr. Stillman, but was dissappointed. He was there, but another Gentleman preached. His Action was violent to a degree bordering on fury. His Gestures, unnatural, and distorted. Not the least Idea of Grace in his Motions, or Elegance in his Style. His Voice was vociferous and boisterous, and his Composition almost wholly destitute of Ingenuity. I wonder extreamly at the Fondness of our People for schollars educated at the Southward and for southern Preachers. There is no one Thing, in which We excell them more, than in our University, our schollars, and Preachers. Particular Gentlemen here, who have improved upon their Education by Travel, shine. But in general, old Massachusetts outshines her younger sisters, still. In several Particulars, they have more Wit, than We. They have Societies; the philosophical Society particularly, which excites a scientific Emulation, and propagates their Fame. If ever I get through this Scene of Politicks and War, I will spend the Remainder of my days, in endeavouring to instruct my Countrymen in the Art of making the most of their Abilities and Virtues, an Art, which they have hitherto, too much neglected. A philosophical society shall be established at Boston, if I have Wit and Address enough to accomplish it, sometime or other.—Pray set Brother Cranch’s Philosophical Head to plodding upon this Project. Many of his Lucubrations would have been published and preserved, for the Benefit of Mankind, and for his Honour, if such a Clubb had existed.
     My Countrymen want Art and Address. They want Knowledge of the World. They want the exteriour and superficial Accomplishments of Gentlemen, upon which the World has foolishly set so high a Value. In solid Abilities and real Virtues, they vastly excell in general, any People upon this Continent. Our N. England People are Aukward and bashfull; yet they are pert, ostentatious and vain, a Mixture which excites Ridicule and gives Disgust. They have not the faculty of shewing themselves to the best Advantage, nor the Art of concealing this faculty. An Art and Faculty which some People possess in the highest degree. Our Deficiencies in these Respects, are owing wholly to the little Intercourse We have had with strangers, and to our Inexperience in the World. These Imperfections must be remedied, for New England must produce the Heroes, the statesmen, the Philosophers, or America will make no great Figure for some Time.
     Our Army is rather sickly at N. York, and We live in daily Expectation of hearing of some great Event. May God almighty grant it may be prosperous for America.—Hope is an Anchor and a Cordial. Disappointment however will not disconcert me.
     If you will come to Philadelphia in September, I will stay, as long as you please. I should be as proud and happy as a Bridegroom. Yours.
    